OPINION OF THE COURT
PER CURIAM.
Appellant appeals from a final judgment entered in favor of Appellees in the sum of $2500.00. For the reasons set forth here, we affirm in part and reverse in part.
The litigation arose from the sale of a home to Appellees in *179December, 1984. The original closing date was delayed by some two months when the parties discovered an outstanding tax warrant on the property. Monies were held in escrow to satisfy the warrant but the closing was still delayed. The parties subsequently learned that the tax warrant did not relate to the property, the monies were released from escrow and the closing consummated.
Appellees brought suit claiming breach of contract. After hearing testimony the trial court found that Appellees were entitled to recover the sum of $1425.00 for rent paid by them during the two month delay, $926.00 as attorney’s fees, $113.00 as unspecified costs, and $763.00 to satisfy the tax warrant, but limited the total recovery to $2500.00.
Other than the $763.00 which should have been paid from the escrow funds, the other items awarded by the lower court were not contemplated by the parties when they entered into the agreement. Accordingly, the award of the other specified sums is vacated. The matter is remanded to the lower court with instructions to enter judgment in favor of Appellees in the amount of $763.00.
Affirmed in part, reversed in part and remanded.